Citation Nr: 0829015	
Decision Date: 08/26/08    Archive Date: 09/02/08	

DOCKET NO.  04-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for gout 
of the right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to January 
1983, and from October 1987 to June 1998.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that, in correspondence of February 2006, the 
veteran withdrew from consideration his claim for an 
increased evaluation for service-connected hypertension.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  

This case was previously before the Board in November 2006, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of entitlement to an increased rating for 
service-connected gout of the right great toe on an 
extraschedular basis is being REMANDED the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action on his part is required.  


FINDING OF FACT

The veteran's service-connected gout of the right great toe 
is currently productive of no more than two documented 
exacerbations a year in a well-established diagnosis, with no 
evidence of symptom combinations productive of definitive 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for service-connected gout of the right great toe 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 
(Codes) 5002, 5017 (2007)  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Acting Veterans Law Judge in August 2006, as 
well as service medical facility treatment records, VA and 
private treatment records and examination reports, and a 
statement by the veteran's spouse.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
service-connected gout of the right great toe.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 
(2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including 
Section 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

In the present case, during the course of service medical 
facility outpatient treatment in February 2002, it was noted 
that medication prescribed for control of the veteran's gout 
was working well.  

In a service medical facility treatment record dated the 
following month, it was noted that the veteran had been 
experiencing problems with frequent gout attacks in both of 
his feet and both of his shoulders.  A physical examination 
conducted at that time was essentially unremarkable.  The 
pertinent diagnosis noted was gout.  

During the course of service medical facility outpatient 
treatment in May 2002, the veteran was heard to complain of 
constant pain for the past three weeks.  Reportedly, 
medication previously prescribed for control of the veteran's 
gout was no longer satisfactory.  The provisional diagnosis 
noted was acute or chronic gout.  

At the time of a VA medical examination in June 2002, the 
veteran gave a history of gout of the right great toe since 
May of 1994, resulting in intermittent symptoms of pain in 
his toes.  According to the veteran, he was unsure about his 
uric acid level.  Currently, the veteran was not on any 
medication for lowering his uric acid.  However, he took two 
different medications for control of his gouty arthritis 
attacks.

On physical examination, the veteran's gait was described as 
normal.  Further examination showed no evidence of any edema 
of the lower extremities.  Examination of the veteran's feet 
showed no evidence of any abnormal weightbearing, though the 
veteran reported for the examination with a cane, apparently 
to decrease problems with pressure over his feet.  Further 
examination revealed painful motion and tenderness over the 
head of the metatarsal bones posteriorly, though with no 
evidence of any edema, atrophy, or muscle weakness.  
Palpation of the metatarsal head of the toes produced slight 
to moderate tenderness.  Radiographic studies of the 
veteran's right foot showed evidence of a plantar spur, while 
the veteran's uric acid level was reported as 11.2, 
considered somewhat high.  

In correspondence of August 2002, a private physician 
indicated that the veteran suffered from recurrent gout, for 
which he received treatment with medication, resulting in 
resolution of his various gout attacks.  

In a private outpatient treatment record dated in November 
2002, the veteran reported problems with a feeling of painful 
"needles" in the first and second toes of his right foot.  
However, no edema was present.  

A service medical facility outpatient treatment record dated 
in June 2005 reveals that the veteran was seen at that time 
for followup of an unrelated medical problem.  During the 
course of evaluation, the veteran gave a history of poorly 
controlled gout, with attacks occurring monthly.  According 
to the veteran, the most recent of those attacks had occurred 
two months earlier.  A physical examination of the veteran's 
foot showed a pertinent finding only of trace edema of the 
right lower extremity.  The pertinent diagnosis noted was 
gout.  

On VA medical examination in June 2005, the veteran 
complained of persistent pain, swelling, and soreness in the 
great toe of his right foot, and sometimes in his ankles.  
Also noted were problems with stiffness and swelling at rest, 
and in particular, with standing and walking.  According to 
the veteran, he took one medication daily, and additional 
medication as needed during an exacerbation of his gout.  
Currently, the veteran reported flareups of gout which 
occurred approximately every 1 1/2 to 2 months, lasting from 
3 to 4 days.  When questioned, the veteran indicated that, 
during a flareup, he experienced difficulty bearing weight on 
his right foot, and, accordingly, relied on a cane or 
crutches to ambulate.  

On physical examination, the veteran displayed a normal gait, 
with no evidence of any ataxia or antalgia.  Also noted was 
that the veteran did not utilize any assistive devices for 
ambulation, with the exception of during a flareup of his 
gout, at which time he relied on crutches and a cane.  
Examination of the veteran's feet showed no sign of any 
abnormal weightbearing, such as callosities or breakdown.  
Further examination showed no evidence of any painful motion, 
edema, disturbed circulation, weakness, or atrophy of the 
musculature.  There was, however, some tenderness to 
palpation of the first metatarsal joint of the veteran's 
right foot.  Noted at the time of examination was that the 
veteran did not appear to have any limited function for 
standing or walking.  Nor did he currently utilize any 
corrective shoes.  Laboratory studies showed an elevated uric 
acid level at 10.6, while radiographic studies of the 
veteran's right foot showed only hallux valgus with a bunion.  
The pertinent diagnosis noted was gout of the right great 
toe, with no current evidence of any active gouty flareup.  

During the course of service medical facility outpatient 
treatment in July 2006, the veteran reported gouty attacks 
monthly for the past several months, with each attack lasting 
three weeks, and resolving with medication.  According to the 
veteran, his attacks of gout involved both of his big toes, 
and sometimes his right ankle.  However, the veteran was 
currently experiencing no pain as a result of his gout.  On 
physical examination, the veteran's feet showed a normal 
appearance with the exception of hallux valgus.  Palpation of 
the feet showed no abnormalities, and no evidence of calor, 
swelling, or erythema.  The pertinent diagnosis noted was 
poorly controlled gout.  Treatment was with increased 
medication.  

As of the time of a more recent VA medical examination in 
January 2008, it was noted that the veteran's claims folder 
and medical records were available, and had been reviewed.  
When questioned, the veteran gave a history of gout attacks 
initially occurring 1 to 2 times a year, but now occurring 
approximately every two months.  According to the veteran, he 
was taking medication for control of his service-connected 
gout.  Current complaints consisted of pain, heat, and 
redness, though only during an attack.  Reportedly, the 
veteran experienced flareups of his foot problems several 
times a year, but less than monthly.  

On physical examination, there was no evidence of any painful 
motion, tenderness, or weakness of the veteran's right foot.  
Nor was there any evidence of instability or abnormal 
weightbearing.  Noted at the time of examination was that the 
veteran was not currently experiencing an acute attack of 
gout.  Radiographic studies of the veteran's right foot 
showed no evidence of significant degenerative disease.  
Moreover, bony mineralization was reported as normal.  
According to the examiner, the veteran related an increase in 
gouty attacks from 1 to 2 times per year to 4 or more attacks 
per year.  

Pursuant to applicable law and regulation, service-connected 
gout is to be rated as atrophic rheumatoid arthritis, an 
"active" process, with 1 or 2 exacerbations a year in a well-
established diagnosis warranting a 20 percent evaluation.  An 
increased, which is to say, 40 percent evaluation requires 
demonstrated evidence of symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  38 C.F.R. § 4.71a and 
Part 4, Codes 5002, 5017 (2007).  

Based on a review of the entire pertinent evidence of record, 
the Board is of the opinion that the 20 percent evaluation 
currently in effect for the veteran's service-connected gout 
of the right great toe is appropriate, and that an increased 
rating is not warranted.  This is to say that, based on such 
evidence, the veteran is experiencing no more than 1 or 2 
exacerbations of gout a year in a well-established diagnosis.  
While it is true that, based on the veteran's assertions, the 
frequency of his gouty attacks has increased to anywhere from 
4 to 6 times per year, such an increase in frequency of 
attacks is not objectively supported by examination findings.  
In point of fact, at the time of a VA medical examination in 
June 2002, and on subsequent examinations in June 2005 and 
January 2008, there was very little, if any, evidence of gout 
of the veteran's right foot.  Significantly, as of the time 
of the most recent VA examination in January 2008, it was 
specifically indicated that the veteran was "not having an 
acute (gouty) attack."  In any case, there currently exists 
no evidence that the veteran's service-connected gout of the 
right great toe is productive of a definite impairment of 
health which is objectively supported by examination findings 
or incapacitating exacerbations occurring three or more times 
a year.  Accordingly, an evaluation in excess of 20 percent 
is not warranted.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2006.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire evidence now on file.  The Board 
does not doubt the sincerity of the veteran's statements.  
Those statements, however, in and of themselves, do not 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.  

The Board wishes to make it clear that it has also given 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the veteran's current appeal, symptomatology 
attributable to his service-connected gout of the right great 
toe has remained relatively stable.  In any case, based on a 
review of the entire evidence of record, the Board is of the 
opinion that, throughout the time period that the veteran's 
increased rating claim has been pending, symptomatology 
attributable to his service-connected gout of the right great 
toe has not, in fact, undergone varying and distinct levels 
of severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in May 2002, February 2006, 
and May and September 2007.  In those letters, VA informed 
the veteran that, in order to substantiate his claim for an 
increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there exists any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained service medical facility 
records, as well as both VA and private treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 20 percent for service-connected 
gout of the right great toe is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected gout of the right 
great toe on an extraschedular basis.  However, a review of 
the record raises some question as to the ability of the 
Rating Schedule to adequately evaluate the average impairment 
of earning capacity resulting from the veteran's service-
connected gout of the right great toe.  More specifically, it 
is at present unclear whether the veteran's gout of the right 
great toe has produced a marked interference with employment 
sufficient to warrant the assignment of an other than 
schedular evaluation.  

In that regard, at the time of the Board's remand in November 
2006, it was noted that, during the course of the veteran's 
August 2006 hearing, he indicated that his gout interfered 
with his employment.  More specifically, the veteran 
testified that, due to problems associated with his service-
connected gout of the right great toe, he had found it 
necessary to resort to self-employment because he had missed 
too many days of work.  According to the veteran, because he 
was unable to predict the flareups in his gout, he used too 
much sick time.  

In an attempt to clarify the impact of the veteran's service-
connected gout on his employment, the Board, at the time of 
the November 2006 remand, requested that the veteran undergo 
a VA examination, following which an opinion was to be 
provided concerning the impact of the veteran's gout on his 
ability to work.  That examination was conducted in January 
2008, but failed to provide the requested clarifying opinion.  
More to the point, while following that examination, it was 
noted that the veteran had "changed his occupation" to self-
employment, that change in employment setting was attributed 
to a combination of the veteran's pes planus and gout, and 
not solely to gout of the right great toe.  Moreover, while 
the veteran's gout was described as having a "significant" 
effect on his general occupation, that "significant" effect 
consisted only of a decrease in mobility, with associated 
problems lifting and carrying.  To date, it is unclear 
whether the effect of the veteran's service-connected gout of 
the right great toe on his occupation is sufficient to 
constitute a "marked interference" with employment, thereby 
justifying consideration of an extraschedular rating.  
Accordingly, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
claim for increase.  

Finally, the Board notes that, in March 2008, subsequent to 
the aforementioned VA examination in January of that same 
year, there was issued a Supplemental Statement of the Case 
(SSOC).  That SSOC encompassed a review of all evidence 
submitted since the time of the Board's November 2006 remand, 
but failed to in any way consider the veteran's entitlement 
to an increased rating on an extraschedular basis.  Such 
consideration is necessary in order to afford the veteran 
full due process under the law.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2008, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA podiatric and/or 
orthopedic examination in order to more 
accurately determine the current severity 
of his service-connected gout of the 
right great toe.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
examination(s), the appropriate examiner 
or examiners should offer an opinion 
regarding the impact of the veteran's 
service-connected gout of the right great 
toe on his ability to work, and, in so 
doing, provide a supporting rationale for 
that opinion.  In providing that 
rationale, the examiner(s) should 
specifically address the issue of whether 
the veteran's service-connected gout of 
the right great toe, in and of itself, is 
productive of a "marked" interference 
with the veteran's employment.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected gout of 
the right great toe on an extraschedular 
basis.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must specifically address 
the veteran's potential entitlement to an 
increased rating on an extraschedular 
basis, and must also contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


